Tilghman C. J.
This is a motion for an exoneretur on the bail piece. The debt for which the plaintiffs sue, was contracted in New York where they reside. The defendant has been discharged from imprisonment at Washington in the District of Columbia, by virtue of an act of congress for the relief of insolvent debtors within the District of Columbia, passed the 3d of March 1803. By this act the person of the debtor is discharged from imprisonment, on making an assignment of all his estate for the benefit of his creditors; but any property which he may afterwards acquire, remains liable to the payment of his debts. It is provided by the 14th section of the act, “ that no discharge under it shall have a greater *385“ effect in any particular state, than if such debtor had been “discharged under the insolvent debtors law, of any other “ state.”
If this matter is considered on principle, it is not easy to discover by what authority any state can by its laws affect a debt contracted in another state, where the creditor is residing. I mean how it can affect the debt so as to prevent the creditor from bringing an action in another state. Every state has power over the persons residing within its territory, and therefore where a debt is discharged by the law of a state in which both plaintiff and defendant reside, another state ought to pay regard to it. Repeated decisions by my predecessors in this court, have placed the law on a footing somewhat different from the principle I have mentioned. Our rule has been to pay the same regard to the insolvent laws of our sister states, which their court's pay to ours. If the matter were to be taken up anew, I should be for adhering to what I consider the true principle. But not without considerable reluctance, I have thought myself bound by former decisions, as I have declared in the case of Boggs and Davidson v. Teackle, a few days ago. We are to consider therefore how the law is held in the District of Columbia. That district is subject to the laws of the United States, and the judges are appointed by the President with the advice of the Senate. A writ of error lies from the inferior courts to-the Supreme Court of the United States; so that we had better go to the fountain head at once, and inquire what is the opinion of the Supreme Court. I believe the point has never been expressly decided by that court, although it has been several times before them in cases which I shall mention, and it has been several times decided by judges of the Supreme Court sitting in the Circuit Courts. In the case of Emory v. Greenough, 3 Dall. 369, the debt was contracted in Massachusetts, the debtor went to Pennsylvania where he was discharged, he returned to Massachusetts, and in an action brought against him in the Circuit Court there, it was determined that the Pennsylvania discharge was of no validity; A writ of error was brought to the Supreme Court of the United States, which was then held in this city. It was fully argued. I was.present at the argument, and from intimations-which fell from the judges, it was generally supposed *386the judgment of the Circuí Court would be affirmed. No '"judgment however was given, the Court being suddenly broken up by a dangerous fever with which the city was infected.. The cause went off afterwards for a defect of jurisdiction. In Banks v. Greenleaf in the Circuit Court of Virginia, judgment was given against the defendant, who pleaded his discharge under a law of Maryland to an action for a debt contracted in Virginia. A writ of error was brought to the Supreme Court, and non-prossed by the plaintiff in error, from an apprehension that the Court would decide against him. In Green v. Sarmiento, in the Circuit Court for the District of Pennsylvania, it was lately decided that a discharge under a bankrupt law of the Island of Teneriffe, was not available in an action brought against the defendant on a judgment in the state of New York. I am inclined to think therefore, that when a point of this kind shall be brought before the Supreme Court, the decision will be unfavourable to the debtor. Under these circumstances, the rule adopted by this Court, which deals out to others the same measure which they deal to us, would prevent us from discharging the defendant if he had been surrendered by his bail. It follows that an exoneretur should, not be entered on the bail piece. I am therefore of opinion that the motion should not be granted.
Yeates J.
The difficulty in my mind during the argument of this case, arose from the certificate of Judge Branch, produced by the counsel who supported the motion for an exoneretur. After specifying three different suits in the District Court of Columbia, and the decisions of the Court therein, he proceeds to state, “ that he considers it as the uniform practice of that Court to give the same validity-and effect to the “ insolvent law of any state, as it would have had in the courts “ of that state.” The principle on which this Court has acted, is to discharge the party on common bail, if the state where the debt is discharged, extends the same courtesy to citizens of Pennsylvania; and in Smith v. Brown, 3 Binn. 202, the Chief Justice has gone so far as to say, “ that he thinks it-fair to “ presume unless some reason is shewn to the contrary, that “ such courtesy is extended, and such has been the course “hitherto pursued by the Court, when discharges have been “ pleaded under the laws of our sister states.” The certifi*387cate of Judge Cranch would therefore be highly authoritative, unless we had strong evidence to impugn it. But an appeal lies from the District Court of Columbia to the Supreme Court of the United States; and it is ascertained fully to us, that a different doctrine prevails in that Court, from the cases cited at the bar, and particularly in Greenleaf v. Banks, mentioned by Mr. E. Tilghman as amicus curice. A diversity of decision on this subject holds in different parts of the union. New York and Massachusetts Bay do not adopt our principle of reciprocity as the rule of decision. But feeling myself bound by it, as the governing rule of this Court, and conceiving that the settled doctrine in the courts of dernier resort, must be our guide on the point of comity, I am of opinion that .the motion for the exoneretur should be denied.
Brackenridge J. expressed his concurrence; and added, that, should an opportunity occur, he should have n.o objection to reconsider the principle which had been adopted by the Court.
Motion denied.